UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1408


WEI QIANG LIN,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 16, 2013          Decided:   September 19, 2013


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joshua Bardavid, New York, New York, for Petitioner. Stuart F.
Delery, Acting Assistant Attorney General, Janice K. Redfern,
Senior Litigation Counsel, Thankful T. Vanderstar, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wei Qiang Lin, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration         judge’s        denial       of    his      requests           for     asylum,

withholding         of    removal,       and    protection         under    the       Convention

Against Torture.            For the reasons set forth below, we deny the

petition for review.

               We must affirm a determination regarding eligibility

for   asylum    or       withholding       of     removal     if     it    is     supported    by

substantial evidence on the record considered as a whole.                                     INS

v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                                    Administrative

findings       of        fact     are      conclusive         unless        any       reasonable

adjudicator would be compelled to decide to the contrary.                                       8

U.S.C. § 1252(b)(4)(B) (2006).                    We review legal issues de novo,

“affording appropriate deference to the [Board]’s interpretation

of    the   [Immigration           and   Nationality          Act]    and       any     attendant

regulations.”            Li Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th

Cir. 2008).          We will reverse the Board only if “the evidence

. . . presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                                     Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).               Furthermore, “[t]he agency decision that

an    alien    is    not        eligible    for      asylum    is     ‘conclusive          unless

                                                2
manifestly contrary to the law and an abuse of discretion.’”

Marynenka v. Holder, 592 F.3d 594, 600 (4th Cir. 2010) (quoting

8 U.S.C. § 1252(b)(4)(D) (2006)).

              We have reviewed the evidence of record and conclude

that substantial evidence supports the finding that Lin failed

to establish either past persecution or a well-founded fear of

future persecution in China.              We therefore uphold the denial of

his    requests       for    asylum    and    withholding      of    removal.        See

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004) (“Because

the burden of proof for withholding of removal is higher than

for asylum — even though the facts that must be proved are the

same — an applicant who is ineligible for asylum is necessarily

ineligible         for      withholding      of   removal      under    [8      U.S.C.]

§ 1231(b)(3).”).

              Additionally, Lin challenges the denial of his request

for protection under the Convention Against Torture.                     To qualify

for such protection, a petitioner bears the burden of proof of

showing “it is more likely than not that he or she would be

tortured if removed to the proposed country of removal.”                               8

C.F.R.    §    1208.16(c)(2)      (2013).         Based   on   our   review     of   the

record,       we    conclude    that    substantial       evidence     supports      the

denial of his request for relief.                  See Dankam v. Gonzales, 495

F.3d    113,       124   (4th   Cir.    2007)     (setting     forth    standard      of

review).

                                             3
           We   therefore   deny    the   petition   for    review.     We

dispense   with   oral   argument    because   the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                    4